IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0598
                               Filed June 30, 2021


IN THE INTEREST OF A.S., A.S. and D.S.,
Minor Children,

D.S., Father,
       Appellant,
________________________________________________________________


      Appeal from the Iowa District Court for Sioux County, Daniel P. Vakulskas,

District Associate Judge.



      A father appeals the juvenile court’s order regarding permanency review

and removal. AFFIRMED.



      Jared Weber, Orange City, for appellant father.

      Thomas J. Miller, Attorney General and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Kelsey Bauerly Langel of Bauerly & Langel, P.L.C., Le Mars, attorney and

guardian ad litem for minor children.




      Considered by Doyle, P.J., and Tabor and Mullins, JJ.
                                          2


MULLINS, Judge.

       A father appeals the juvenile court’s order regarding permanency review

and removal, alleging the district court erred in (1) not forcing a child to appear in

violation of Iowa Code section 232.91 (2020) and (2) finding clear and convincing

evidence of imminent harm leading to removal. “We generally review [child-in-

need-of-assistance] proceedings and termination of parental rights proceedings de

novo.” In re J.C., 857 N.W.2d 495, 500 (Iowa 2014).

       Petitions on appeal must “substantially comply with form 5 in rule 6.1401.”

Iowa R. App. P. 6.201(1)(d). Rule 6.1401–Form 5 specifically directs the petition

on appeal to “include supporting legal authority for each issue raised, including

authority contrary to [the] case, if known.” Accord Iowa R. App. P. 6.903(2)(g)(3)

(requiring arguments in briefs to contain reasoning, citations to authorities, and

references to pertinent parts of the record). The petition on appeal raises two

issues, and each issue cites one code section the father alleges was violated. The

father cites no case law or other legal authority. In the course of the “findings of

fact or conclusions of law with which you disagree” sections of his petition he cites

to no supporting legal authority for any part of his arguments.

       On the first issue, he complains the children were not forced to appear in

violation of Iowa Code section 232.91. His argument focuses on his right under

section 232.91 to have them appear. He cites no authority in support of his

apparent claim that section affords him such a right. Thus, he has waived that

issue. See Iowa Rs. App. P. 6.201(1)(d), .903(2)(g)(3), .1401–Form 5.

       On the second issue, other than the bare citation to section 232.95, he cites

no legal authority in support of the arguments he asserts concerning burden of
                                        3


proof or imminent risk of physical harm.1 We find the father has waived this issue

as well. See Iowa R. App. P. 6.201(1)(d), .903(2)(g)(3), .1401–Form 5.

      We affirm.

      AFFIRMED.




1In comparison, the State’s response to the petition cites case law and statutes in
support of its response.